Robinson, J.,
(dissenting). — I cannot assent to the fifth division of the. foregoing opinion. None of the authorities cited in its support appear to me to require the conclusion reached. The larger number of them merely hold that in a case involving injuries to a person, it is proper to exhibit the injuries to the jury, and do not treat of compulsory, but of voluntary, examinations. ■ Of the cases cited, King v. State (Ala.) (14 South. Rep. 878), is the only one which involved' the compulsory examination of the alleged injuries of a person in the presence of the jury. In that case a witness testified that the defendant shot him on the arm, and the defendant, in cross-examination, .offered to exhibit the arm to the jury. The state objected, and the objection was sustained. It was held on appeal that the court erred in sustaining the objection, and in that connection the fact was noticed that no question was raised by the witness, court, or counsel as to the delicacy of the proposed exhibition; that the arm could have been shown to the jury without offense to the modesty, or delicacy, of feeling of the witness, of the court, or of the persons present in the court room; and that in view of the conflicting testimony as to the direction from which the shot was fired, it might have afforded the jury valuable aid in determining vital questions. In Hatfield v. Railroad Co., 33 Minn. 130 (22 N. W. Rep. 176), also cited in the majority opinion, the plaintiff sought to recover for personal injuries, which she testified caused her to limp in walking. The defendant requested the court *715to direct her to walk across the court room in the presence of the jury, but the court declined to do so. That ruling was sustained on appeal. The supreme court held that a trial court has the power, in a proper case and under proper circumstances, to direct a person to do in the presence of the jury a physical act that will illustrate, or show, the character of the injuries of which he complains, but that the court “very properly refused to direct the plaintiff to exhibit herself to the jury and bystanders by walking across the room.” It was said such an act would only have enabled the jury to determine a fact which was shown by uncontradicted evidence. Whether a person may be compelled, against his will, to submit to an- examination of personal injuries, is a matter in regard to which the authorities are in conflict. In Railway Co. v. Botsford, 141 U. S. 250 (11 Sup. Ct. Rep. 1000), the power of the trial court to order the plaintiff, who was seeking to recover for personal injuries, to submit to an examination by a surgeon was denied. See, also, McQuigan v. Railroad Co. (N. Y. App.) (29 N. E. Rep. 285); Id., 14 Lawy. Rep. Ann. 466, and note. The right to order such an examination was affirmed by this court in Schroeder v. Railway Co., 47 Iowa, 375, but that case did not involve the right to compel a public examination before the jury. The authorities which sustain the right of trial courts to order the physical examination of persons whose condition is the subject of controversy, hold’ that the courts have, a large discretion to grant or refuse such orders, and that their action will not be disturbed unless the discretion has been abused. Thus, it was said in Hatfield v. Railroad Co., supra, in regard to the order therein sought, that “it is evident, from the very nature of things, that the propriety of such an order must usually rest largely in the discretion of the trial court, and it would only be in case of a plain abuse of such discretion *716that we.would Interfere.” In Railroad Co. v. Childress (Ga.) (9 S. E. Rep. 602), it was held that trial courts had the power to order the physical examination of persons alleged to have been injured, “and that in each case it was to be exercised, or not, according to the sound discretion of the trial judge.” In Shepard v. Railway Co., 85 Mo. 634, the court said of orders for such examinations, that it was inclined to hold that they might be made, “but not that a party has an absolute right to have such a personal examination-It is a matter in which the court has a discre, tion which will not be interfered with unless manifestly abused.” See, also, Stuart v. Havens (Neb.) (22 N. W. Rep. 419); Railroad Co. v. Thul, 29 Kan. 475. Before a court will be authorized to order the physical examination of a witness, the necessity of the examination, to a just determination of the cause, must be shown. Railway Co. v. Finlayson (Neb.) (20 N. W. Rep. 865); Railroad Co. v. Norfleet, 78 Tex. 324 (14 S. W. Rep. 703); Railway Co. v. Underwood, 64 Tex. 466. When a physical examination is ordered, care should be taken to protect the person examined, from indignity, and no indelicate exposure of the person, not absolutely necessary, should be required. Especial care will be taken to avoid wounding the feelings of modest and sensitive females. Railroad Co. v. Childress, supra; Shepard v. Railway Co., supra. Such an examination will not be ordered in the presence of the jury, where it would require an indecent exposure of the person. 1 Thompson, Trials, section 861; 25 Gen. Law J. 7. And an unnecessary exposure of that kind should not be permitted by the court, even though no objection be made. Brown v. Swineford, 44 Wis. 285. "Very few of the cases which involve compulsory physical examination refer to those which were, or were designed to be, made in open court in the presence of the jury. As a *717rule, they relate to private examinations only. All authorities which treat of the subject, recognize a sacredness of the person, a right to be free from physical restraint or compulsion, which will be interfered with only for reasons of controlling importance. Until the contrary is shown, the rulings of the trial court must be regarded as correct, and we are required to indulge in all reasonable presumptions that they are correct. When Mrs. Hall was asked to remove her shoes and stockings and submit to measurements in the presence, of the jury, the testimony which had been introduced showed that she had submitted to physical examinations conducted by medical experts on behalf of the defendant two years or more before the trial, and again on the day of the trial, and that but two of the four physicians who had examined her for the defendant at the time of the trial had been called as witnesses. There was no suggestion that she had refused to submit to any private examination which the defendant desired to make. Dr. Speaker had testified for her that he was present when Dr. Evans measured her feet on the day of the trial, that the left or injured foot was half an inch larger at the ankle and between that and the toes than the other foot, and that he thought the left leg six inches above the ankle was three-eighths of an inch larger than the right leg at the same distance above the ankle. Dr. Evans had testified that the left foot was half an inch larger than the right at the middle joint above the ball of the foot and at the ankle, and that the left leg six inches above the ankle was three-eighths of an inch smaller than the right. Dr. Saunders had testified that his measurement, on the day of the trial, showed that the left leg of the plaintiff six inches above the ankle was smaller than the right, but-he did not state what the difference *718was. Dr. Eslick had answered a hypothetical question, but did not testify to any personal knowledge of the plaintiff’s feet. On the part of the defendant, Dr. Hews had testified that measurements of the plaintiff’s feet had been made that day, in the presence of himself, two physicians who had testified for the plaintiff, three other physicians who were witnesses for the defendant, and attorneys for the parties; that there was a difference between the feet and legs of the plaintiff at one point of measurement, but that he had forgotten which one, of one-sixteenth of an inch, and he did not state which foot or leg was the larger. Dr. Martin had testified that he saw the measurements described by Dr. Hews, and that they showed the feet of the plaintiff to be of the same size, and that the left leg, six inches above the ankle, was one-sixteenth of an inch larger than the right. This was the showing made with respect to the measurements when Mrs. Hall was requested to make the exhibition of herself, and submit to the measurements in question. Dr. Mullarky and Dr. Young, who, it appeared, had assisted in making the measurements, had not testified, and the defendant gave no reason for not having called them. As they were afterwards examined for the defendant, we -may presume that they were present in court, and that the court knew that the defendant had not exhausted its testimony in regard to the measurements. The question which they were designed to settle was not controlling, and was one of many involved in the case. Much testimony had been given in regard to the anatomy of the foot and ankle, the rupture of tendons and ligaments, electrical experiments, to ascertain the nature and extent of the injuries in question, besides the direct testimony of the plaintiff, and others, in regard to her injuries and sufferings. Mrs. Hall is described as “rather fleshy,” and a difference of half an inch in *719measuring the circumference of her feet and limbs might easily be made by different persons, and observers be unable to detect any errors in the measurements. It is not at all probable, that measurements made in the presence of the jury would have aided it materially, to reach a verdict. It is by no means certain, that such measurements would not have confused, rather than helped, the deliberations of the jury. The. request of the defendant was, that Mrs. Hall remove her shoes and stockings in the presence of the jury, and, we may presume, before a large audience of bystanders, in a crowded court room, for the single purpose of having her feet and legs measured in such a manner that the jury might see it done. In my opinion, it was not only within the power, but the duty of the district court, under the circumstances shown to exist, to refuse to allow the desired experiments to be made. As it appears to me, it certainly would have been indelicate, if not positively indecent, and would have been shocking and repulsive to any modest and sensitive woman. It was not shown to be necessary. The defendant had been afforded ample opportunity to make accurate measurements, and if its witnesses failed to make and remember them, the plaintiff should not suffer for their negligence. Although she and her attorneys did not offer as much resistance to the request of the defendant as they might well have made, yet it is evident that they were unwilling to make the exhibition desired, and that they did not wish to prejudice their case by appearing to withhold evidence which it was within their power to give. The court had a knowledge of the plaintiff, and of the conditions under which the experiment, if permitted, would have been made, which we cannot have. The defendant had not introduced all the evidence at its command. In my opinion, no abuse of the discretion with which the district *720court was clothed is shown. The opinion of the majority, while disclaiming the adoption of a. rule applicable in all such cases, does, in effect, hold that the district court had no discretion, and that in this and all similar cases the defendant may, as a matter of right, require a woman whose injuries are in question, to partially disrobe herself in the presence of the court, jury, members of the bar, and possibly a court room full of bystanders, and raise her garments sufficiently high to permit each of the twelve jurors to see her legs measured six inches above the ankles, and that this may be done, even though other evidence is at the command of the defendant, and at hand, which may show that the exhibition is wholly unnecessary. I cannot assent to such a holding. It may be further said that, after, the court refused the request of the defendant, the latter called Dr. Saunders, who had testified for the plaintiff, and showed by him that he was present when the measurements were made for the defendant, and saw nothing unfair in them, and nothing to show that they were not made at the places measured for the plaintiff. Dr. Mullarky then testified, and corroborated fully the testimony given by Dr. Martin in regard to the measurements. Dr. Young testified that the feet measured the same, and that he could not see any difference between them. The plaintiff did not offer any evidence in rebuttal on this branch of the case. It thus appears that the preponderance of the evidence on that issue was on the side of the defendant. I believe it has had a fair trial, and that it has no just reason to complain of the judgment of the district court.
Granger and Deemer, JJ.
We place our concurrence in the conclusion of the majority opinion on the fact of the interference by the court, without objection by the witness or counsel. It appears in the record *721that the court, of its own motion, declined to permit the examination. It seems to us, the record limits our inquiry to that state of facts. There was nothing in the examination not entirely proper to take place in open court, if the witness did not object.